Case 0:21-cv-61620-RAR Document 1 Entered on FLSD Docket 08/05/2021 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA

 JOCELYNE CASIMIR,                                     :
                                                       :   Case No. 0:21cv61620
                          Plaintiff,                   :
                                                       :   Judge ___________________________
        vs.                                            :
                                                       :   Magistrate Judge __________________
 UNITED COLLECTION BUREAU, INC.                        :
                                                       :   Removed from the County Court for the
                          Defendant.                   :   17th Judicial Circuit Court in and for
                                                       :   Broward County, Florida
                                                       :
                                                       :


                                       NOTICE OF REMOVAL
        Pursuant to 28 U.S.C. §§ 1331, 1367, 1441, and 1446, Defendant United Collection Bureau,

 Inc. (“UCB”) hereby gives notice of the removal of this action, captioned Jocelyne Casimir v.

 United Collection Bureau, Inc., and bearing case number COCE-21-038889, from the County

 Court for the 17th Judicial Circuit Court in and for Broward County, Florida, to the United States

 District Court for the Southern District of Florida. Pursuant to 28 U.S.C. § 1446(a), UCB provides

 the following statement of the grounds for removal:

                                         BACKGROUND

        1.      On July 9, 2021, Plaintiff Jocelyne Casimir (“Plaintiff”) filed a Complaint in the

 County Court for the 17th Judicial Circuit Court in and for Broward County, Florida naming UCB

 as the sole defendant.

        2.      Plaintiff alleges that UCB violated 15 U.S.C. § 1692c(b) of the Fair Debt Collection

 Practices Act (“FDCPA”) and Fla. Stat. § 559.72(5) of the Florida Consumer Collection Practices

 Act (“FCCPA”) based on the alleged communication of information about Plaintiff to a third party

 in connection with collection of a debt. (Ex. A, Compl. ¶¶ 34–35, 38–39.)
Case 0:21-cv-61620-RAR Document 1 Entered on FLSD Docket 08/05/2021 Page 2 of 4




           3.      Plaintiff served the Complaint on UCB via personal service to UCB’s registered

 agent on or about July 16, 2021, which was received by UCB on July 19, 2021. (See Ex. A, at

 7/19/21 Email.)

           4.      Pursuant to 28 U.S.C. § 1446(a), a copy of the complaint, summons, and other

 documents served on UCB is attached hereto as Exhibit A.

           5.      Pursuant to 28 U.S.C. § 1446(d), written notice of this removal and a copy of this

 Notice of Removal will be provided to all parties and the state court.

                                    VENUE AND JURISDICTION

           6.      Venue is proper in this Court pursuant to 28 U.S.C. §§ 89, 1441(a), and 1446(a)

 because the court where the Complaint was filed is a state court within the Southern District of

 Florida.

           7.      This Court has subject-matter jurisdiction under 28 U.S.C. §§ 1331 and 1367

 because Plaintiff’s claims under the FDCPA arise under federal law, see 28 U.S.C. § 1692k, and

 Plaintiff’s state law claims under the FCCPA arise out of the same common nucleus of operative

 facts as Plaintiff’s federal claims, meaning this Court has supplemental jurisdiction over such

 claims.

                ALL OTHER REQUIREMENTS FOR REMOVAL ARE SATIFISFIED

           8.      UCB first received a copy of the Complaint, through service or otherwise, no earlier

 than July 16, 2021, when UCB’s registered agent was served, meaning UCB’s deadline to remove

 this action is August 16, 2021. See 28 U.S.C. § 1446(b)(1); Fed. R. Civ. P. 6(a). Accordingly,

 removal is timely.

           9.      UCB is the only named defendant. Accordingly, all defendants have joined in this

 removal. See 28 U.S.C. § 1446(b)(2).




                                                    2
Case 0:21-cv-61620-RAR Document 1 Entered on FLSD Docket 08/05/2021 Page 3 of 4




        WHEREFORE, UCB hereby removes this action from the County Court for the 17th

 Judicial Circuit Court in and for Broward County, Florida to the United States District Court for

 the Southern District of Florida. By filing this Notice of Removal, UCB does not waive any

 defenses that may be available to it and reserves all such defenses. If any question arises as to the

 propriety of the removal to this Court, UCB requests the opportunity to present a brief and oral

 argument in support of its position that this case has been properly removed.


                                               Respectfully submitted,

                                               /s/ Joseph Merical
                                               Joseph Merical (0095663)
                                               GORDON REES SCULLY MANSUKHANI, LLP
                                               41 South High Street, Suite 2495
                                               Columbus, Ohio 43215
                                               T: (614) 340-5558
                                               F: (614) 360-2130
                                               jmerical@grsm.com

                                               Attorneys for Defendant United Collection
                                               Bureau, Inc.




                                                  3
Case 0:21-cv-61620-RAR Document 1 Entered on FLSD Docket 08/05/2021 Page 4 of 4




                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and accurate copy of the foregoing was served on August 5,

 2021 via electronic mail on the following:

 Jibrael S. Hindi
 Thomas J. Patti
 The Law Offices of Jibrael S. Hindi
 110 SE 6th Street, Suite 1744
 Fort Lauderdale, FL 33301
 jibrael@jibraellaw.com
 tom@jibraellaw.com
 Attorneys for Plaintiff

                                              /s/ Joseph Merical
                                              Joseph Merical (0095663)




                                                4
